Citation Nr: 9933391	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  92-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service-connected 
degenerative joint disease of the lumbar spine and residuals 
of a sprain of the left sacral spinalis, with limitation of 
motion (a low back disability), currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to June 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1990 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran a compensable evaluation 
for his service-connected sprain of the left sacral spinalis.  
A notice of disagreement was received in April 1991.  A 
statement of the case was issued in May 1991.  A substantive 
appeal was received from the veteran in May 1991.  Hearings 
were held at the RO in November 1991 and October 1995.  In 
April 1995, the RO received a statement from the veteran that 
included a request for a hearing before member of the Board 
at the RO.  However, he withdrew this request in July 1996.

This matter was remanded by the Board to the RO in October 
1992 and again in June 1996.  In these remands, the Board 
requested that the RO adjudicate an inextricably intertwined 
issue of whether service connection was warranted for 
degenerative disc and joint disease of the lumbar spine 
secondary to the service-connected sprain of the left sacral 
spinalis.  In a July 1999 action, the RO determined that the 
veteran's service-connected low back disability included the 
degenerative joint disease of the of the lumbar spine 
(technically, service connection was established for 
degenerative joint disease of the of the lumbar spine), and 
granted a compensable evaluation of 10 percent for 
"degenerative joint disease of the lumbar spine and 
residuals of a sprain of the left sacral spinalis, with 
limitation of motion" effective August 21, 1990, the date 
the claim for a compensable evaluation was received.  As 
such, the issue in appellate status is as listed on the title 
page of this decision.  


FINDING OF FACT

The veteran's service-connected degenerative joint disease of 
the lumbar spine and residuals of a sprain of the left sacral 
spinalis, with limitation of motion (low back disability) is 
primarily manifested by no greater than moderate limitation 
of actual or functional motion; there is no listing of the 
whole spine to the opposite side, marked limitation of 
forward bending, loss of lateral motion or clinically 
significant neurologic deficit.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no higher, 
for the veteran's service connected for degenerative joint 
disease of the lumbar spine and residuals of a sprain of the 
left sacral spinalis, with limitation of motion, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.71a, Diagnostic Codes 5292 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for an increased evaluation for his service-connected 
low back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  With respect to this claim, all relevant evidence 
has been fully developed and, therefore, the VA's duty to 
assist the veteran has been satisfied.  Id.  

A review of the record reflects that service connection was 
established for a sprain of the left sacral spinalis by the 
RO in December 1947, based apparently on a review of the 
veteran's service medical records which reflected that he 
mildly strained the left sacro-spinalis and lumbar spine 
during combat in January 1944.  Contemporaneous records did 
not show any manifestations of this disability, and a 
noncompensable disability evaluation was assigned.  

The veteran filed a claim for an increased (compensable) 
rating for his service-connected sprain of the left sacral 
spinalis in August 1990.  As noted above, in a July 1999 
action, the RO determined that the veteran's service-
connected low back disability included degenerative joint 
disease of the of the lumbar spine (technically, service 
connection was established for degenerative joint disease of 
the lumbar spine), and granted a compensable evaluation of 10 
percent for "degenerative joint disease of the lumbar spine 
and residuals of a sprain of the left sacral spinalis, with 
limitation of motion" effective August 21, 1990, based on 
evidence that will be discussed below.  Other relevant 
evidence of record includes VA examination reports and 
outpatient treatment records, private medical records, and 
the veteran's testimony given during the November 1991 and 
October 1995 RO hearings.  

A VA radiology report dated in August 1990 reflects a 
clinical history of chronic back pain and that X-rays of the 
lumbar spine revealed osteoporosis, degenerative changes, 
bony lipping and marginal sclerosis, and slight narrowing of 
the lower intervertebral spaces.  There were no fractures or 
other bony abnormalities shown, the pedicles were intact, and 
the sacroiliac joints were normal.  The impression noted was 
osteoporosis and degenerative changes, with no evidence of 
neoplastic or recent traumatic changes.  Outpatient treatment 
records dated in August and September 1990, and October 1991 
note diagnoses of arthritis of the lumbosacral spine, and 
that the veteran complained of back pain. 

During the November 1991 hearing, the veteran testified that 
his back becomes very painful on a daily basis and that pain 
radiated down to his lower extremities.  He noted that pain 
is sometimes relieved by lying down and using a heating pad.  
He testified that back pain had its onset in service, 
subsequent to injuring his back.  

A VA outpatient treatment record dated in January 1992 notes 
a diagnosis of arthritis of the lumbosacral spine, and that 
the veteran complained of back pain, and a May 1992 record 
indicates that the veteran presented complaining of back 
pain.

A VA orthopedic examination was accomplished in December 
1992, the report of which indicates that the veteran 
presented with a history of low back pain following an 
inservice injury, and that he had been diagnosed with 
prostate cancer seven years prior to this examination and had 
received recent treatment (radiation therapy) for the 
recurrence of a tumor in the prostate bed.  

During this examination, the veteran complained of chronic, 
constant, dull achy back pain since service without radiation 
to the lower extremities.  Objective findings included that 
the veteran ambulated with a careful, stiff gait, that he had 
a loss of normal lumbar lordosis, and that there was no 
paraspinal muscle spasm.  Range of motion studies showed 
flexion to 45 degrees, backward extension to 10 degrees, 
lateral flexion to 35 degrees bilaterally, and rotation to 20 
degrees bilaterally.  Objective evidence of pain included 
that the veteran exhibited minor grunting with change of 
positions and coming from a supine to a sitting position.  X-
rays of the back taken in conjunction with this examination 
showed marked L4-5 degenerative joint disease with severe 
osteophytic changes and some disc space narrowing, as well as 
a mild loss of the lumbar lordosis and a slight left apex 
scoliosis of the lumbar spine.  As a result of this 
examination, the veteran was diagnosed with degenerative 
joint disease of the low back without neurologic involvement. 

Another VA orthopedic examination was accomplished in May 
1993, and the report of this examination again noted the 
veteran's history of low back problems and treatment for 
prostate cancer, and his complaints of chronic, constant, 
dull achy back pain since service without radiation to the 
lower extremities.  Objective findings included that the 
veteran ambulated with a progressive, slow, stiff gait, and 
that he had a loss of normal lumbar lordosis.  Range of 
motion studies again showed flexion to 45 degrees, backward 
extension to 10 degrees, lateral flexion to 35 degrees 
bilaterally, and rotation to 20 degrees bilaterally.  The 
veteran exhibited minor discomfort or pain with changes of 
positions and coming from a supine to a sitting position.  
The veteran was again diagnosed with degenerative joint 
disease of the low back without neurologic involvement.  

In both of these examination reports, the examiners commented 
that the veteran reported constant back pain since service, 
and that there had been no change with his diagnosis or 
recurrence of prostate cancer.  However, it was noted that 
carcinoma of the lumbar spine could not be ruled out given 
the high incidence of metastasis from prostate cancer.  

A VA peripheral nerves examination was accomplished in June 
1993.  The veteran related that back pain was getting worse, 
and that he could not walk a block due to back and leg pain.  
Objective findings included that motor examination was 
normal, that there was no weakness or atrophy, and that the 
veteran's gait was somewhat antalgic and slightly wide based.  
The examiner's impression was that the veteran may be 
suffering from spinal stenosis not connected to the sacral 
spinalis sprain.  The examiner noted that the veteran may 
have suffered a more serious injury in service than was 
diagnosed, and that there was a "30 to 40% probability" 
that some portion of the veteran's current disability was 
secondary to his injury and made worse by it; he also noted 
that sensory abnormalities were not due to a nerve injury but 
probably due to frostbite suffered from in service (the Board 
points out that service connection was established for the 
residuals of bilateral trench foot in 1946).

A VA examination was accomplished in September 1993, the 
report of which notes the veteran's history of back pain 
since service.  Physical examination of the back revealed no 
palpable tenderness or evidence of paramuscle spasm, and 
range of motion studies showed flexion to 40 degrees, 
extension to 20 degrees, 30 degrees of lateral deviation 
bilaterally, and 10 degrees of rotation bilaterally.  A 
review of X-rays showed mild degenerative changes of the 
lumbar spine consistent with the veteran's age, and evidence 
of disc space narrowing and sclerosis.  The examiner's 
impression was that the veteran had a chronic history of low 
back pain related to his inservice injury and that the 
veteran remained "fairly" functional (it was noted that he 
had been employed as a truck driver).  The examiner also 
noted that there was some limitation of low back motion 
without neurologic deficit.  

An August 1995 VA outpatient treatment record notes a 
provisional diagnosis of lumbar radiculopathy, that the 
veteran complained of low back pain radiating to his feet, 
but that the veteran also had suffered from frostbite of both 
feet.  An October 1995 record notes the veteran's complaint 
of low back pain and that there was no evidence of 
radiculopathy.  

During the October 1995 hearing, the veteran again testified 
that he injured his back in service, and that he has 
experienced back pain since that time.  He noted that he has 
difficulty walking due to his low back disability, and that 
he currently wears a back brace which seemed to be helping.  
The veteran further testified that the experiences back spasm 
and pain radiating down to his lower extremities, and that he 
uses a cane to prevent himself from falling if his legs 
"give out."     

The report of a January 1996 VA electromyographic (EMG) study 
indicates that needle electrode examination of bilateral L4 
to S1 paraspinals was normal.  A February 1996 VA radiology 
report indicates that X-rays showed that the lumbosacral 
spine was curved to the left, that there was narrowing of the 
posterior aspects of L4-5 and L5-S1 compatible with 
degenerative joint disease, and that there was mild 
spondylosis present anterior to L4-5.  The sacroiliac joints 
were normal, and the diagnosis listed is degenerative disc 
disease of L4-5 and L5-S1, and diffuse osteoporosis.   

A July 1996 report from William C. Go, Jr., M.D., is of 
record and indicates that the veteran presented at that time 
complaining of back pain, worse as he gets older, but with no 
flare-ups.  Objective findings included back pain localized 
on the lumbar sacroiliac joint area, no radiculopathy, and 
that the veteran did not appear to be in distress or pain.  
It was noted that the veteran was taking Feldene for his 
degenerative arthritic changes of his spine.  Dorsiflexion 
and plantar flexion were noted to be weak on the left side by 
2+, and there was no atrophy or deformity except for 
arthritic changes.  There was no muscle spasm or tenderness 
about the lumbar region, and X-rays showed osteoarthritic 
changes on the articular facet, osteoporosis changes, and 
sparing of the vertebral body.  Dr. Go's assessment was that 
the veteran had arthritic changes of the lumbar spine, which, 
in his opinion, were related to the inservice injury.  

A letter was received from a Patrick C. Walsh, M.D., in 
August 1996, who indicated that the veteran had been under 
his care since 1985 for prostate cancer.  Recent findings 
revealed that the veteran was completely free of the cancer, 
and that his spine problems were unrelated to the cancer.  

A VA examination was accomplished in September 1996.  The 
veteran complained of low back pain with occasional radiation 
to the lower extremities.  The pain was without change in 
regards to position (i.e. no change whether sitting, 
standing, or lying flat).  Objective findings included that 
there were no significant postural abnormalities nor fixed 
deformities, and that the musculature of the back was without 
evidence of atrophy.  Range of motion studies were conducted, 
and showed flexion to 35 degrees, extension to 15 degrees, 
lateral flexion to 20 degrees bilaterally, and rotation to 30 
degrees bilaterally.  There was some objective evidence of 
moderate discomfort on all extremes of motion, but throughout 
the arc of motion the veteran was observed to be relatively 
pain free.  

X-rays taken in conjunction with this examination revealed 
moderate spondylosis involving the lumbar vertebrae from L1 
to L5, slight sacralization of L5, and no evidence of 
spondylolisthesis, fracture, or other pathology.  The 
examiner diagnosed the veteran with moderate degenerative 
changes and spondylosis of the lumbosacral spine without 
clinically significant neurologic deficit.  

The report of a VA neurologic examination conducted in 
September 1996 indicates that the veteran presented with 
complaints of constant back pain with no specific weakness.  
Objective findings included an antalgic gait without spinal 
cord lesion.  The veteran was diagnosed with chronic back 
pain without evidence of neurologic deficit, either in the 
spinal cord or at the level of the lumbar or sacral roots. 

A VA radiology report dated in July 1997 reflects that X-rays 
of the lumbosacral spine showed osteoporosis and degenerative 
changes, bony lipping, and marginal sclerosis.  The 
intervertebral spaces were not remarkable, and there were no 
fractures or other bony abnormalities.  The pedicles were 
intact, and the sacroiliac joints were normal. 

Another VA orthopedic examination was accomplished in August 
1998.  The report of this examination reflects the veteran's 
history of injuring his back in service and having back pain 
since that time.  Physical examination revealed that the 
veteran was in no apparent distress and that he ambulated 
with a normal gait.  An examination of the low back revealed 
paraspinal tenderness to palpation and spasm in the bilateral 
paraspinal muscles.  Range of motion studies showed that the 
veteran could flex his low back 60 degrees, extend 7 degrees, 
laterally bend 25 degrees bilaterally, and rotate 20 degrees 
bilaterally.  

It was noted that X-rays showed degenerative disease 
diffusely through the lumbar spine, diffuse osteopenia, mild 
spondylolisthesis at L4-5 and L5-S1, and obvious degenerative 
joint disease with anterior osteophytes, loss of disc space 
and sclerosis.  It was also noted that an magnetic resonance 
imaging (MRI) study revealed diffuse degenerative joint 
disease of the lumbar spine and moderate lumbar stenosis.  

As a result of this examination, the veteran was diagnosed 
with degenerative joint disease of the lumbar spine and mild 
to moderate stenosis at the L3-4 and L4-5 levels.  The 
examiner commented that it was as least as likely as not that 
the veteran's inservice back injury contributed or aggravated 
his current low back disability, that it was impossible to 
quantify the functional incapacitation related to the 
service-connected disabilities, and that the veteran noted 
that he was limited to his low back pain and feet pain.  

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected low back 
disability (again, because of the July 1999 RO action, this 
disability is characterized as "degenerative joint disease 
of the lumbar spine and residuals of a sprain of the left 
sacral spinalis, with limitation of motion") is not 
adequate, given the current symptomatology of this 
disability.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (1999).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, currently, the veteran's service 
connected low back disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999), which contemplates slight limitation of motion of the 
lumbar spine.  A 20 percent rating is warranted for moderate 
limitation of motion of the lumbar spine.  

The Board notes that this disability could also be rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1999), for a lumbosacral strain.  Under this code, a 10 
percent evaluation contemplates a lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation under 
this code requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  

The Board also points out that United States Court of Appeals 
for Veterans Claims (hereinafter the Court) has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

Taking into account all of the evidence set out above, the 
Board finds that the veteran's low back disability is 
consistent with a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  The Board finds that the 
evidence discussed above clearly demonstrates that the 
veteran's service-connected low back disability is manifested 
by motion limited to a moderate degree, including due to 
pain, and as such, a 20 percent rating under this code is 
warranted.  The evidence does not show that low back motion 
is severely limited, as would be necessary for a 40 percent 
disability evaluation under Diagnostic Code 5292.  

Arguably, this disability could be evaluated as 20 percent 
disabling under Diagnostic Code 5295, given the loss of 
lateral spine motion and recent finding of muscle spasm.  
However, at this point, the Board finds that, given the 
relatively consistent findings of moderate limitation of 
lumbar spine motion documented in the record throughout the 
course of this appeal, rating the disability under Diagnostic 
Code 5292 is appropriate (it is pointed out that until 
recently, muscle spasm was specifically not found on 
examination).  

In any event, the Board also notes that the evidence of 
record does not demonstrate that this disability is 
manifested by a listing of the whole spine to the opposite 
side, marked limitation of forward bending in a standing 
position or loss of lateral motion.  Thus, a 40 percent 
disability evaluation under Diagnostic Code 5295 (i.e. for 
severe lumbosacral strain) is not warranted.  Similarly, in 
the absence of objective evidence of neurological deficit, a 
rating under Diagnostic Code 5293 is not appropriate.  
Specifically, a rating higher than 20 percent would require 
severe intervertebral disc syndrome; recurring attacks, with 
intermittent relief.  Clearly, this is not demonstrated by 
the medical evidence of record.

As alluded to above, in this decision the Board has 
considered the pain associated with the veteran's low back 
disability in rating this disability; however, the medical 
evidence does not demonstrate that pain on motion and other 
functional limitation associated with the low back disability 
is as such to warrant any more than a 20 percent evaluation 
under Diagnostic Code 5292 for limitation of lumbar spine 
motion.  It is noted that during the September 1996 
examination, pain was elicited on extremes of motion, and the 
veteran was essentially pain free up until such motion, 
which, as noted, was moderately limited.  That said, the 
Board finds that the functional loss associated with the low 
back disability is appropriately reflected in the 20 percent 
evaluation assigned under Diagnostic Code 5292.


ORDER

Entitlement to a 20 percent disability evaluation for the 
service-connected low back disability is granted.


REMAND 

The Board notes that in a June 1998 decision, the RO denied 
the veteran's claim for an increased evaluation for his 
service-connected residuals of bilateral trench foot.  In 
July 1998, the veteran filed a notice of disagreement with 
the denial.  As such, a statement of the case should be 
issued by the RO regarding this issue.  See 38 C.F.R. § 19.26 
(1999); Manlincon v. West, 12 Vet.App 238 (1999) (a notice of 
disagreement initiates review by the Board of the RO's 
denial, thus, the next step is for the RO to issue a 
statement of the case on the denial of the issue).

This is REMANDED to the RO for the following action:


A statement of the case should be issued 
to the veteran and his representative by 
the RO with respect to the veteran's 
claim of entitlement to an increased 
evaluation for bilateral trench foot.  
The veteran and his representative should 
be informed of the necessity of filing a 
substantive appeal if the veteran wishes 
to place this issue in appellate status.  
38 C.F.R. § 19.26 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

